Title: From George Washington to Major John Clark, Jr., 21 December 1777
From: Washington, George
To: Clark, John Jr.



Dear Sir
Head Quarters [Valley Forge] 21st decemr 1777

I was yesterday favd with yours of the 18th and 19th and last night with that of the 20th The inclosed, which you will be kind enough to carry or send to Genl Potter immediately, as it is of consequence, among other things directs him to look into the matter of Mr Trumbulls provision and to have it restored to him. Genl potter is somewhere between Radnor and Merion Meeting. If you will purchase a

Horse I will give order to the Quarter Master to pay the Amount. The first opportunity that offers I will write to Baron Arent, who is at Reading, and order him to return Mr Lewis’s Mare.
I would not have you put any great confidence in Trumbull, he is at best but a Man of indifferent Character and while he remained in Philada was counted among the disaffected. I am Yr most obt Servt

Go: Washington


P.S. I have sent Genl potter’s letter to him by Express.

